Judgment, Supreme Court, New York County, rendered June 17, 1976, convicting defendant after a jury trial of criminal sale of a dangerous drug in the third degree and two counts of criminal possession of a dangerous drug in the fourth degree, and sentencing him to three concurrent indeterminate seven-year terms of imprisonment, unanimously modified, on the law, to the extent of reversing the convictions on the two counts of criminal possession of a dangerous drug and dismissing those counts of the indictment and, as so modified, the judgment is affirmed. The dismissed counts of the indictment are, under these facts, inclusory concurrent counts of criminal sale of a dangerous drug (CPL 300.30, subd 4) and accordingly, must be dismissed (CPL 300.40, subd 3, par [b]; People v Santiago, 55 AD2d 584; People v Arbore, 48 AD2d 615; People v Pyles, 44 AD2d 784). Concur—Murphy, P. J., Kupferman, Silverman and Capozzoli, JJ.